DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 2 and 11 in the reply filed on 10/05/2021 is acknowledged.
Applicant’s amendment of claims 1, 3, 4, 7, 12, 13, and 16 in the reply filed on 10/05/2021 is acknowledged.
Claims 1, 3-10, and 12-17 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1, 3-10, and 12-17  are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Yoon et al., US 2011/0309362 discloses all limitations of claim 1 except for that “the gate is disposed on the first electrode and is located at one end of the first electrode; the active layer is insulated from and disposed on the gate; and the source and the drain are respectively disposed at opposite ends of the active layer, and electrically connected to the active layer..”  Therefore, the claimed device differs from prior art devices / methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 9, prior-art fails to disclose a method of manufacturing an array substrate, comprising steps of “performing exposure and development on the first electrode layer and the gate layer by first half-tone masking, to simultaneously form a first electrode and a gate above 
In re Claim 10, Yoon discloses all limitations of claim 19 except for “the gate is disposed on the first electrode and is located at one end of the first electrode; the active layer is insulated from and disposed on the gate; and the source and the drain are respectively disposed at opposite ends of the active layer, and electrically connected to the active layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893